Name: 83/66/EEC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the first, second and third European Development Funds in the 1980 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-18

 Avis juridique important|31983D006683/66/EEC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the first, second and third European Development Funds in the 1980 financial year Official Journal L 046 , 18/02/1983 P. 0025*****DECISION OF THE EUROPEAN PARLIAMENT of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the first, second and third European Development Funds in the 1980 financial year (83/66/EEC) THE EUROPEAN PARLIAMENT, - having regard to the report of the Court of Auditors for the 1980 financial year and the replies of the institutions to that report (1), - having regard to the balance sheet and accounts of the European Development Fund for the 1980 financial year (COM(81) 672 final), - having regard to the reports of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Docs 1-100/82 and 1-760/82), - whereas the Treaty of 22 July 1975 empowers Parliament to grant a discharge in respect of the European Communities' financial activities, 1. Grants a discharge to the Commission in respect of the financial management of the first, second and third European Development Funds in the 1980 financial year; 2. Notes with approval that this marks the final closure of the first European Development Fund, as was previously sought by Parliament; 3. Instructs its President to communicate this Decision to the Commission, to forward it to the other institutions and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pieter DANKERT (1) OJ No C 344, 31. 12. 1981, p. 1.